Case 2:20-cv-10000-AB-PVC Document 8 Filed 11/17/20 Page 1 of 3 Page ID #:113



  1   DAVID N. BARRY, ESQ. (SBN 219230)
      THE BARRY LAW FIRM
  2   11845 W. Olympic Blvd., Suite 1270
      Los Angeles, CA 90064
  3   Telephone: 310.684.5859
      Facsimile: 310.862.4539
  4
      Attorneys for Plaintiff, RYAN ZAZUETA
  5
      Andrew L. Chang (SBN 222309)
  6   Melina Manetti (SBN 318350)
      SHOOK HARDY AND BACON LLP
  7   One Montgomery Suite 2600
      San Francisco, CA 94104
  8   Telephone: 415.391.0281
      Fax: 415.986.8054
  9
      Attorneys for Defendant, FORD MOTOR COMPANY
10
11                         UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13                                              Case No. 2:18-ml-02814-AB-PVC
      IN RE: FORD MOTOR CO. DPS6
14    POWERSHIFT TRANSMISSION
15    PRODUCTS LIABILITY
      LITIGATION                                JOINT STIPULATION TO
16                                              DISMISS CASE WITH
                                                PREJUDICE
17
18    THIS DOCUMENT RELATES TO:
19    Ryan Zazueta v. Ford Motor
      Company, Central District of
20    California, Case No. 2:20-cv-10000-
21    AB-PVC

22
23          Plaintiff Ryan Zazueta and Ford Motor Company by and through their
24    respective counsel of record, hereby submit this Joint Stipulation to Dismiss with
25    Prejudice as follows:
26          1. WHEREAS plaintiff intends to seek class member benefits under the
27    arbitration program established by the Vargas settlement.
                                               -1-
28
                 JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
Case 2:20-cv-10000-AB-PVC Document 8 Filed 11/17/20 Page 2 of 3 Page ID #:114



  1         THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff
  2   and Defendant, by and through their attorneys of record, that the above entitled
  3   matter be dismissed in its entirety with prejudice pursuant to Federal Rule of Civil
  4   Procedure 41(a)(1)(A)(ii).
  5
  6         IT IS SO STIPULATED.

  7
      DATED: November 17, 2020               THE BARRY LAW FIRM
  8
  9                                   By:    /s/ David N. Barry                          _
                                             David N. Barry
10                                           Attorney for Plaintiff,
                                             RYAN ZAZUETA
11
12
      DATED: November 16, 2020               SHOOK HARDY AND BACON LLP
13
14                                    By:    _/s/ Melina Manetti__                       _
15                                           Andrew L. Chang
                                             Melina Manetti
16                                           Attorneys for Defendant,
17                                           FORD MOTOR COMPANY

18
19
20
21
22
23
24
25
26
27
                                               -2-
28
                  JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
Case 2:20-cv-10000-AB-PVC Document 8 Filed 11/17/20 Page 3 of 3 Page ID #:115



  1                               CERTIFICATE OF SERVICE
  2           I hereby certify that on November 17, 2020, I filed the foregoing document
      entitled JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE with
  3
      the clerk of court using the CM/ECF system, which will send a notice of electronic
  4   filing to all counsel of record in this action.
  5
                                                        /s/ David N. Barry      _
  6
                                                        David N. Barry
  7                                                     Attorney for Plaintiff,
                                                        RYAN ZAZUETA
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               CERTIFICATE OF SERVICE
